Citation Nr: 1456797	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 through December 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This rating decision denied service connection for bilateral hearing loss, tinnitus, and peripheral neuropathy of the bilateral upper extremities.  The Veteran has perfected his appeal of the claims to service connection for bilateral hearing loss and tinnitus, and these issues are properly before the Board.  However, the RO granted service connection for bilateral diabetic neuropathy of the upper extremities in an April 2013 rating decision.  This issue, accordingly, is not before the Board.    

The Board notes that the Veteran requested a hearing before the Board of Veterans' Appeals in his October 2012 VA Form 9 (substantive appeal).  However, the Veteran withdrew his request for a hearing via a January 2013 statement by his representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2014 VA treatment record indicates that there is an outstanding audiogram which has not been associated with the claims file.  The specific audiogram results, including auditory response thresholds for every frequency tested, should be obtained and associated with the evidence of record. 

While on remand, up-to-date VA treatment notes should be obtained.  The most recent VA treatment notes currently of record were produced in August 2014. 

If the May 2014 audiogram, updated VA treatment record, or any new evidence on remand suggests the existence of a hearing impairment disability as defined in 38 C.F.R. § 3.385, the Veteran should be afforded a VA examination to establish the etiology of any current hearing loss and/or tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Request the May 2014 VA audiogram, as well as treatment records from the VA Health Care System from August 2014 until the present, and associate these records with the claims file.

2.  If the records obtained above suggest the existence of a hearing impairment disability as defined in 
38 C.F.R. § 3.385, schedule the Veteran for a VA audiometric examination to determine the nature and etiology of any current hearing loss and tinnitus.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran has a current hearing loss disability and/or tinnitus due to noise exposure or another event or incident of his active service.  The examiner should be reminded that a hearing disability can be found to be due to an event or incident of service, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



